DETAILED ACTION


Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the Amendment received on 5/25/2022, the examiner has carefully considered the amendments.  The cancellation of claims 15-21 is acknowledged.  


Allowable Subject Matter


Claims 1 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, alone or in combination, fails to expressly teach and/or render obvious a photoresponsive polyurethane comprising a hard segment and a soft segment including the coumarin group or coumarin derivative defined by the formula as found and defined in instant claim 1.  
The prior art, alone or in combination, fails to expressly teach and/or render obvious a photoresponsive polyurethane comprising a hard segment; a soft segment, and a photoresponsive alkoxyphenacyl group or an alkoxyphenacyl derivative.  Nor does the prior art, alone or in combination, set forth a coated article comprising a photoresponsive polyurethane coated on a substrate, wherein the photoresponsive polyurethane comprises a hard segment, a soft segment, and a photoresponsive segment, wherein the soft segment includes a photoresponsive group that is a coumarin group or an alkoxyphenacyl group or wherein the hard segment includes an alkoxyphenacyl group.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



/SMc/